Citation Nr: 1508012	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-00 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right shoulder injury.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from September 1965 to June 1970.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The issue has been recharacterized to comport with the evidence of record.

In September 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently diagnosed with right shoulder osteoarthritis and impingement syndrome, and is also status post right clavicle resection.  He contends that his current right shoulder disability is the result of a right shoulder injury during service, manifested by swelling, bruising, and painful motion for at least a month.  

The Veteran underwent a VA examination of his right shoulder in November 2014.  The examiner noted and discussed the Veteran's assertions as to his in-service right shoulder injury and subsequent sequelae.  The Veteran advised the examiner that the symptoms from the initial right shoulder injury "leveled out" after a couple of months, and that he "didn't really notice it much" until approximately 3 years after his discharge from service, when his right shoulder pain increased in severity, leading to a right clavicle resection sometime in the mid-1970s.  



The examiner noted in her report that there was no medical evidence of a right shoulder injury in the service treatment records, and no continuity of symptomatology since the Veteran reported that his symptoms were relatively minimal until approximately 3 years after his separation.  According to the examiner, it was possible that the Veteran experienced another injury to the right shoulder in the years immediately following his discharge, which led to the right clavicle resection in the mid-1970s.  She stated that absent objective medical evidence of a fracture of the right clavicle during service, she could not reach a conclusion as to the etiology of the Veteran's right shoulder disability without resort to speculation.  

The Board may accept an inconclusive VA medical report if it is "clear... that the examiner has indeed considered 'all procurable and assembled data,' by obtaining all tests and records that might reasonably illuminate the medical analysis," providing that the examiner explain the basis for the finding.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In this case, the examiner relied almost exclusively upon the lack of objective medical evidence of a fractured right clavicle, while failing to consider whether an injury other than an actual fracture could have resulted in the Veteran's current right shoulder disability and while discounting the Veteran's competent and lay testimony.  In this case, the Veteran is a combat Veteran who has described an injury which occurred during combat operations.  Accordingly, his lay testimony is sufficient to establish the in-service event.  See generally 38 U.S.C.A. § 1154(b).  Additionally, the examiner's reliance upon the possibility of an injury to the right clavicle at some point after service is misplaced, as there is no medical or lay evidence of an intervening injury to the right shoulder and appears to be pure speculation on the part of the examiner.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  As the examiner's rationale for her inability to reach a conclusion in this matter is inadequate, a new opinion as to the etiology of the Veteran's right shoulder disability must be sought.  

Updated VA treatment records must also be obtained.  38 C.F.R.  § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since November 2013.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, refer the matter for a medical opinion by a specialist in orthopedics who has not previously rendered an opinion in this matter.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   The examiner is not required to personally examine the Veteran unless it is deemed medically necessary.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current status post right clavicle resection, right shoulder osteoarthritis, and/or impingement syndrome are related to the right shoulder injury he sustained during service.

The examiner is to accept as fact that the Veteran injured his right shoulder during his combat tour in Vietnam, resulting in swelling, noticeable bruising, painful motion, and limitation of motion for approximately two months, and after which the symptoms "leveled out" until approximately 1974 or 1975, when the Veteran began to experience more consistent pain in the shoulder.  Finally, the examiner is advised that there is no competent evidence of an intervening injury to the right shoulder between the Veteran's discharge from service and his reported right clavicle resection in 1976 or 1977.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




